Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Response to Applicants’ Remarks
Claims 17-32 are pending as of the response and amendments filed on 4/4/22. Claims 1-16 have been canceled, and claim 32 has been withdrawn as being directed to a non-elected invention. Claims 17-31 are currently under examination.
The rejection of claims 21-31 under 35 USC 112(b) is withdrawn in view of the amendments.
Claims 17-20, 22, and 29-30 were previously rejected under 35 USC 103 as being unpatentable over Galli in view of Corsi. Applicants’ reasons for traversal are disclosed and addressed below.

Applicants have argued: “Applicant respectfully disagrees. In contrast to Galli and Corsi, the present invention relates to methods for 1) the reduction of cocaine use by a cocaine use disorder patient, 2) preventing relapse into cocaine use by a cocaine use disorder patient, 3) the promotion of cocaine abstinence by a cocaine use disorder patient, and 4) treating the symptoms of depression or anxiety associated with cocaine use disorder by a cocaine use disorder patient. Applicant respectfully disagrees that these methods of treatment are obvious in view of the cited art. Applicant respectfully submits that the terminology used in the prior art and the claims of the instant application are of particular importance when evaluating the medical treatments. The Applicant directs the Examiner's attention to the guidelines of the European Medicines Agency (EMA): “Wording of Therapeutic Indications — A Guide for Assessors of Centralised Applications” (EMA/CHMP/483022/2019), dated October 21, 2019, (attached herewith as Exhibit 1). It is well understood and accepted by the EMA, as well as other regulatory authorities, that the therapeutic indication is the primary information on the use of a medicine. Therefore, a therapeutic indication needs to clearly state the disease or condition and the population that a medicine is intended to treat. The EMA “Wording of Therapeutic Indications — A Guide for Assessors of Centralized Applications” specifically addresses the need for:
The description of the target disease or condition distinguishing between treatment (symptomatic, curative or modifying the evolution or progression of the disease), prevention (primary or secondary) and diagnostic [Section Hil, 1) Target disease or condition, page 4]; and
The description of the target population — well defined and recognized in clinical practice [see Section Il], 2) Target population, page 5].
Based on this EMA guide, it is clear that the wording of a therapeutic indication requires careful consideration, as it is the primary information on the use of a medicine. Applicant further directs the Examiner’s attention to the fact that the development of a medicinal product of the treatment of a substance use disorder patient may be aimed, for example at:
- reduction of substance use;
- achievement and/or maintenance of abstinence from substance use;
- reduction of relapse into substance use;
- reduction of withdrawal symptoms;
- reduction in craving or urge for substance use; or
- improvement in psychosocial functioning. Regarding this aspect, reference is made, for example, to the “International standards for the treatment of drug use disorders”, World Health Organization and United Nations Office on Drugs and Crime, 2020 (attached herewith as Exhibit 2). In particular, Chapter 2, on “Key principles and standards for the treatment of drug use disorders”, page 7, which states “... treatment goals include to: stop or reduce drug use; improve health, well-being and social functioning of the affected individual; prevent future harms by decreasing the risk of complications and relapse.” Also regarding this aspect, the Applicant submits herewith the EMA “Guideline on the development of medicinal products for the treatment of alcohol dependence” (EMA/CHMP/EWP/20097/2008) dated February 18, 2010 (attached herewith as Exhibit 3), wherein point 1.5 in page 5 states: “The goals of alcohol treatment include the achievement of abstinence, reduction in frequency and severity of relapse, and improvement in health and psychological functioning.” Therefore, based on this supporting evidence, Applicants submit that one of ordinary skill in the art would recognize that the instantly claimed invention is distinct from those indications previously disclosed and would not have a reasonable likelihood of success in administering mavoglurant to treat the instantly claimed indications based on the prior art references. Accordingly, Applicant respectfully submits that claims 17- 20, 22, and 29-30 are not obvious over the cited art”.

Applicants’ arguments are not found persuasive. Although it is acknowledged that neither Galli nor Corsi explicitly disclose reducing cocaine use, preventing relapse into cocaine use, promoting cocaine abstinence, and treating symptoms of depression or anxiety associated with cocaine use comprising administering mavoglurant to a patient with a cocaine use disorder, the rejection was based on obviousness, not anticipation. As discussed in the previous office action, Galli teaches AFQ056, which is structurally identical to mavoglurant, as an mGluR5 antagonist for use in treating nervous system disorders mediated by mGluR5, which include cocaine use disorders; while Galli doesn’t expressly teach disclose reducing cocaine use, preventing relapse into cocaine use, promoting cocaine abstinence, Corsi teaches mGluR5 antagonists to be useful for treating cocaine addiction as well as reducing or abolishing cocaine dependence, and treating a subject with abstinence syndrome due to cocaine. Corsi further teaches treatment of substance abuse encompasses reducing withdrawal symptoms and reducing relapse rates, including reducing or abolishing dependence on cocaine. It is maintained therefore that the claimed method of reducing cocaine use, preventing relapse into cocaine use, promoting cocaine abstinence comprising administering an effective amount of AFQ056, also known as mavoglurant, to a subject having a cocaine use disorder would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claims, because Corsi teaches mGluR5 receptor antagonists to be useful for treating substance abuse and abstinence syndrome, as well as reducing or abolishing cocaine dependence, and mavoglurant is taught by Galli as a mGluR5 antagonist for treating cocaine use disorders. It is maintained that one of ordinary skill in the art would have arrived at the claimed method in consideration of the combined teachings of Galli and Corsi, and have had a reasonable expectation of success. This rejection will be reiterated for Applicants’ convenience.


Claims 23-25 were previously rejected under 103 over Galli, in view of Corsi, and further in view of Kiluk. Applicants’ reasons for traversal are disclosed and addressed below.
Applicants have argued: “Applicant again submits that the instantly claimed methods of treatment are distinct from those disclosed in the prior art and that one of ordinary skill in the art would not have a reasonable likelihood of success in administering mavoglurant to treat the instantly claimed indications based on the Galli and Corsi references. The addition of Kiluk does nothing to change this fact as Corsi fails to disclose mavoglurant or any of the instantly claimed indications. Accordingly, Applicant respectfully submits that claims 23-25 are not obvious over the cited art”.

Applicants’ arguments are not found persuasive. As discussed previously, Galli teaches the compound of the instantly claimed method as an mGluR5 antagonist for treating nervous system disorders including cocaine use disorders, while Corsi teaches mGluR5 antagonists to be useful for treating substance abuse and abstinence syndrome, as well as reducing or abolishing cocaine dependence, therefore, it would have been prima facie obvious to have administered an effective amount of mavoglurant to a subject having a cocaine use disorder to reduce cocaine use, prevent relapse into cocaine use, promote cocaine abstinence, and treat symptoms of depression or anxiety associated with cocaine use disorder, because mGluR5 antagonists are taught by Corsi to be useful for providing these effects. Applicants’ argument a person of ordinary skill in the art would not have had a reasonable likelihood of success in view of the cited prior art is not found persuasive, because both Galli and Corsi teach mGluR5 antagonists to be useful for treating cocaine dependence disorders, and Corsi additionally teaches mGluR5 antagonists for treating substance abuse and abstinence syndrome for cocaine, as well as reducing or abolishing cocaine dependence. There is nothing in the cited art that suggests a lack of reasonable expectation of success, and Applicants have not provided any objective reason as to why one of ordinary skill in the art would not have had a reasonable expectation of success. Kiluk was cited for teaching the use of cognitive behavioral therapy (CBT) for improving coping responses and increasing abstinence periods in subjects with cocaine dependence. The 103 rejection over claims 23-25 is maintained for reasons of record, as well as those discussed above, and will be reiterated, for Applicants’ convenience.

Claim 31 was previously rejected under 103 over Galli in view of Corsi, and further in view of McKetin. Applicants’ reasons for traversal are disclosed and addressed below.
Applicants have argued: “Applicant again submits that the instantly claimed methods of treatment are distinct from those disclosed in the prior art and that one of ordinary skill in the art would not have a reasonable likelihood of success in administering mavoglurant to treat the instantly claimed indications based on the Galli and Corsi references. The addition of McKetin does nothing to change this fact as Corsi fails to disclose mavoglurant or any of the instantly claimed indications. Moreover, McKetin discloses that in patients taking ecstasy and cocaine are more likely to binge drink than patients taking ecstasy alone. Claim 31 is directed to the treatment of cocaine use disorder which is associated with binge drinking. The fact that a McKetin discloses that patients taking two psychoactive illicit drugs (ecstasy and cocaine) are more likely to consume excessive alcohol compared to patients taking one psychoactive illicit drug (ecstasy) alone does not prove that cocaine in and of itself is associated with increased binge drinking. The Examiner has attempted to extrapolate a finding that simply is not demonstrated by the evidence. Accordingly, Applicant respectfully submits that claim 31 is not obvious over the cited art”.

Applicants’ arguments are not found persuasive. Regarding Applicants’ argument a person of ordinary skill in the art would not have had a reasonable expectation of success in arriving at the claims in view of Galli and Corsi, because Corsi doesn’t teach mavoglurant, Applicants appear to be ignoring the combined teachings of the art. Galli does teach mavoglurant as an mGluR5 antagonist for treating nervous system disorders, including cocaine use disorders, while Corsi teaches an mGluR5 antagonist for treating substance abuse and abstinence syndrome for cocaine, as well as reducing or abolishing cocaine dependence. As mavoglurant is an mGluR5 antagonist, it would have been prima facie obvious to have applied the methods taught by Corsi, incorporating administration of an effective amount of mGluR5, to a patient with a cocaine use disorder, and have had a reasonable expectation of success, in the absence of unexpected results. Applicants have merely stated there would not have been a reasonable expectation of success, without providing specific reasons. Applicants’ arguments regarding McKetin are not found persuasive. As acknowledged by Applicants, McKetin teaches the results of a study which found that ecstacy users who also took stimulants such as cocaine were three times more likely to binge drink. Applicants’ argument the teachings of McKetin does not prove that cocaine in and of itself is associated with increased binge drinking is not found persuasive, because claim 31 only requires “wherein cocaine use disorder is associated with binge drinking”; there is no recitation in the claim of increased binge drinking. Furthermore, Applicants’ specification defines “cocaine use disorder associated with binge drinking” as referring to a patient with a cocaine use disorder who is an abuser of alcohol (see p. 29, last para). Furthermore, McKetin teaches the effects of stimulants are linked to heavier alcohol consumption (p. 443, right col., next to last para). It is maintained therefore that the method of claim 31 would have been prima facie obvious before the effective filing date, in view of the combined teachings of Galli, Corsi, and McKetin, in the absence of unexpected results. This rejection will be reiterated, for Applicants’ convenience.

Claims 21 and 26-28 were previously rejected under 103 over Galli, in view of Corsi, and further in view of Haile. Applicants’ reasons for traversal are disclosed and addressed below.
Applicants have argued: “Applicant again submits that the instantly claimed methods of treatment are distinct from those disclosed in the prior art and that one of ordinary skill in the art would not have a reasonable likelihood of success in administering mavoglurant to treat the instantly claimed indications based on the Galli and Corsi references. The addition of Haile does nothing to change this fact as Haile fails to disclose mavoglurant or any of the instantly claimed indications. Accordingly, Applicant respectfully submits that claims 23-25 are not obvious over the cited art”.

Applicants’ arguments are not found persuasive. Applicants have argued a person of ordinary skill in the art would not have had a reasonable likelihood of success in arriving at the claimed method, but have not provided any specific reasons as to why this would be. As discussed earlier, Galli teaches mavoglurant as an mGluR5 antagonist for treating cocaine use disorders, while Corsi teaches mGluR5 antagonists for treating substance abuse and abstinence syndrome, as well as reducing or abolishing cocaine dependence. Furthermore, Corsi doesn’t limit the mGluR5 antagonist to be used for treatment. As such, the claimed method would have been prima facie obvious before the effective filing date of the claims, and one of ordinary skill in the art would have had a reasonable expectation of success, because Corsi doesn’t limit the mGluR5 antagonist that can be used for treatment. Haile was cited for teaching i.v. delivery of cocaine to be common, that disulfiram, methadone, and buprenorphine are used for treating cocaine addiction, and that certain polymorphisms of the D2 Dopamine receptor (DRD2) gene, TaqIA, TaqIB, and 957T, are associated with polysubstance abuse and cocaine dependence. Therefore, the method of claims 21 and 26-28, wherein cocaine is intravenously administered, the patient has a genetic variation associated with a substance use disorder, and mavoglurant is administered in combination with another active agent would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claims. This rejection will be reiterated for Applicants’ convenience.

Claims 17-31 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-31 of copending Application No. 16634986 in view of Haile. Upon further consideration, this rejection is withdrawn. 
The specification was previously objected to for containing an embedded hyperlink. Applicants have not responded to this objection; the objection is maintained. 
Claims 17-31 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20, 22, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galli et. al., US 20160128979 A1 (publ. 5/12/2016, cited in the IDS), in view of Corsi et. al., US 20030195139 A1 (publ. 10/16/2003). Both are of previous record. 
The instant claims are drawn to a method for the reduction of cocaine use by a cocaine use disorder patient; a method for preventing relapse into cocaine use by a cocaine use disorder patient; a method for the promotion of cocaine abstinence by a cocaine use disorder patient; a method for treating the symptoms of depression or anxiety associated with cocaine use disorder by a cocaine use disorder patient; comprising administering to the patient in need thereof an effective amount of mavoglurant or a pharmaceutical salt thereof. 
Galli et. al. teaches modified release formulations comprising the compound (-)-(3aR,4S,7aR)-4-hydroxy-4m-tolylethynyl-octahydro-indole-1-carboxylic acid methyl ester, also known as AFQ056 (Title & Abstract). Galli teaches AFQ056 as subtype selective metabotropic glutamate receptor 5 (mGluR5) antagonist (para [0001-0002]). AFQ056 is structurally identical to mavoglurant, as identified by Applicants’ specification (p. 35, middle para). Galli teaches the modified drug release formulation to comprise AFQ056 and a modified release agent, along with one or more pharmaceutical excipients (para [0010-0011]). Galli teaches the modified release formulation to provide effective and sustained release of AFQ056 over an extended time period to maintain therapeutically effective plasma levels of the drug (para [0043]). Galli teaches the formulation to be used to treat nervous system disorders mediated in full or in part by mGluR5, including anxiety, depression, and drug abuse disorders, e.g., cocaine use disorders (para [0071-0072]). Galli teaches the formulation to be administered multiple times daily, e.g., twice daily, or once daily (para [0069]), with suitable doses ranging from about 25-250 mg. (para [0070]). 
Corsi teaches a mGluR5 antagonist to be useful in tolerance or dependence therapy (Title & Abstract; para [0001]). Corsi teaches addiction as a chronic brain disease manifested by humans in a variety of social circumstances, and individuals can become addicted to a wide range of substance, e.g., drugs, with drug dependence comprising obsessive and compulsive characteristics (para [0002]). Corsi teaches mGluR5 is involved in the onset of emotional dependence to a drug substance, including cocaine administration (para [0012-0013]). Corsi teaches examples wherein cocaine was administered to an animal model, e.g., mice, by injection intraperitoneally (para [0030-0031]). Pharmacological treatment of substance abuse encompasses reducing withdrawal symptoms and reducing relapse rates, including reducing or abolishing dependence on cocaine (para [0005], [0120]). Corsi teaches an embodiment wherein an mGluR5 antagonist is used to treat a subject with abstinence syndrome (cessation), including a subject having a cocaine dependence (para [0113-0114]; p. 8, claims 18-19 & 22). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have reduced cocaine use in a subject having a cocaine use disorder, preventing relapse into cocaine use, promoting abstinence of cocaine use, and treating anxiety or depression associated with cocaine use disorder comprising administering a therapeutically effective amount of mavoglurant in a modified release formulation, in view of the combined teachings of Galli and Corsi. Galli teaches modified release formulations comprising AFQ056, also known as mavoglurant, for treating various disorders mediated by mGluR5, such as anxiety, depression, and cocaine use disorder, while Corsi teaches mGluR5 antagonists to be used for reducing drug withdrawal symptoms and reducing relapse rates, including in cocaine use, as well as for treating subjects for abstinence syndrome or inducing cessation of cocaine use in subject who have a dependence on cocaine. One of ordinary skill in the art, in view of the combined teachings of Galli and Corsi, would have had a reasonable expectation of success in administering the modified release mavoglurant formulation taught by Galli to reduce cocaine use, prevent relapse into cocaine use, promote abstinence of cocaine use, and treat anxiety or depression associated with cocaine use disorder in a subject in need thereof, or to treat cocaine use disorder comorbid with anxiety or depression. 

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galli et. al., US 20160128979 A1 (publ. 5/12/2016, cited in the IDS), in view of Corsi et. al., US 20030195139 A1 (publ. 10/16/2003), as applied to claims 17-20, 22, and 29-30 as discussed previously, further in view of Kiluk et. al., Addiction, vol. 105, pp. 2120-2127, publ. 2010. All references are of previous record. 
The claims are drawn to a method of reducing cocaine use by a cocaine use disorder patient comprising administering to a cocaine use disorder patient an effective amount of mavoglurant or a pharmaceutical salt thereof, wherein mavoglurant is combined with standardized psychological treatment, wherein the psychosocial therapy is computer assisted.
Galli and Corsi teach as discussed previously, however, they don’t explicitly teach wherein mavoglurant is combined with standardized psychological treatment.
Kiluk teaches cognitive behavioral therapy (CBT) is used as a therapy for a wide range of psychiatric disorders, including addiction (p. 2120, 1st para). Kiluk teaches a computer based version of CBT was evaluated as a therapy in subjects with cocaine dependence (Abstract; p. 2121, left col., 1st & 2nd para; p. 2123, Table 1). The CBT was made up of six sessions based closely on a Nat. Inst. Drug Abuse manual, e.g., standardized psychological treatment (p. 2121, left col., last para-right col., top para). Kiluk teaches that the subjects treated with computer based CBT had significant increases in coping responses compared to those who didn’t, which remained significant three months after completion of this treatment; additionally, subjects treated with computer based CBT had a significantly longer period of abstinence (Abstract; p. 2122, right col., last para-p. 2123, right col., last para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have reduced cocaine use in a subject with a cocaine use disorder comprising administering an effective amount of mavoglurant, in combination with behavioral therapy, such as computer based behavioral therapy, in view of the combined teachings of Galli, Corsi, and Kiluk. Galli and Corsi teach mGluR5 antagonists, including mavoglurant, for treating cocaine addiction, while Kiluk teaches computer based behavioral therapy had a significant therapeutic effect in individuals with a cocaine use disorder. Kiluk teaches computer based behavioral therapy significantly increased abstinence in subjects with cocaine dependence, and improved coping responses in these individuals. Thus, one of ordinary skill in the art would have been motivated to have combined mavoglurant administration with computer based behavioral therapy in subjects with a cocaine use disorder, with the reasonable expectation that cocaine abstinence would have been increased in these subjects. 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galli et. al., US 20160128979 A1 (publ. 5/12/2016, cited in the IDS), in view of Corsi et. al., US 20030195139 A1 (publ. 10/16/2003), as applied to claims 17-20, 22, and 29-30 as discussed previously, further in view of McKetin et. al., Drug & Alcohol Rev., vol. 33, pp. 436-445, publ. July 2014. All references are of previous record. 
The claims are drawn to a method of reducing cocaine use by a cocaine use disorder patient comprising administering to a cocaine use disorder patient an effective amount of mavoglurant or a pharmaceutical salt thereof, wherein cocaine use disorder is associated with binge drinking.
Galli and Corsi teach as discussed previously, however, they don’t explicitly teach wherein mavoglurant is combined with standardized psychological treatment.
McKetin teaches young adults who took ecstasy and a stimulant, e.g., cocaine, were three times more likely to binge drink or consume alcohol excessively compared to their peers who took ecstasy without a stimulant (Title & Abstract; p. 443, left col., 1st para under Discussion; p. 444, last para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have reduced cocaine use in a subject with a cocaine use disorder, wherein the cocaine use disorder is associated with binge drinking comprising administering to the subject in need thereof an effective amount of mavoglurant, in view of Galli, Corsi, and McKetin. Galli and Corsi teach mGluR5 antagonists, including mavoglurant, for treating cocaine addiction, while McKetin teaches stimulant use, e.g., cocaine use to be associated with increased binge drinking. Thus, one of ordinary skill in the art would have been motivated to have treated a subject having a cocaine use disorder associated with binge drinking, since the ingestion of stimulants is taught by McKetin to be associated with increased likelihood of binge drinking, comprising administration of an effective amount of mavoglurant, with a reasonable expectation of success. 

Claims 21 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Galli et. al., US 20160128979 A1 (publ. 5/12/2016, cited in the IDS), in view of Corsi et. al., US 20030195139 A1 (publ. 10/16/2003), as applied to claims 17-20, 22, and 29-30 as discussed previously, further in view of Haile et. al., Behav. Genet., vol. 37, pp. 119-145, publ. 2007. All references are of previous record. 
The claims are drawn to a method of reducing cocaine use by a cocaine use disorder patient comprising administering to a cocaine use disorder patient an effective amount of mavoglurant or a pharmaceutical salt thereof, wherein cocaine use disorder is associated with intravenous cocaine, is concomitant with methadone or buprenorphine treatment, and wherein the subject has a genetic variation associated with cocaine use disorder.
Galli and Corsi teach as discussed previously, however, they don’t explicitly teach wherein cocaine use disorder is associated with intravenous cocaine, is concomitant with methadone or buprenorphine treatment, and wherein the subject has a genetic variation associated with cocaine use disorder.
Haile teaches drug addiction as a chronic relapsing disease characterized by repetitive and compulsive drug seeking and drug taking behavior, despite negative consequences (p. 119-120, 1st para of Intro). Haile teaches about 3 million Americans use cocaine chronically (pp. 119-120, 1st para of Intro), with intravenous administration a common route of administration among stimulant or opiate addicts (p. 121, left col., last para-right col., top para). Haile teaches self-administration of such drugs increases the likelihood the behavior preceding the drug infusion will occur again (p. 121, left col., last para-right col., top para). Cocaine is an addictive drug that activates mesolimbic dopamine structures in humans (p. 121, right col., last para-p. 122, left col., top para), and dopamine neurotransmission, along with glutamate, is important for drug reward and reinforcement (p. 124, right col., 1st para under Other systems). Haile et. al. teaches certain polymorphisms of the D2 Dopamine receptor (DRD2) gene, TaqIA, TaqIB, and 957T, are associated with polysubstance abuse and cocaine dependence (p. 130, Table 2; p. 131, left col., last para-right col., 2nd para). Haile further teaches disulfiram has shown therapeutic efficacy for cocaine addiction, including in cocaine addicts maintained on methadone or buprenorphine therapy (p. 132, left col., 1st-2nd para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have reduced cocaine use in a subject having a cocaine use disorder comprising administering an effective amount of mavoglurant, including a subject who administers cocaine by i.v., a subject who has a polymorphism of the DRD2 gene associated with substance abuse and cocaine dependence, further comprising administering another active agent, disulfiram, and wherein mavoglurant administration is concomitant with methadone or buprenorphine therapy, in view of Galli, Corsi, and Haile. Galli and Corsi teach mGluR5 antagonists, including mavoglurant, for treating cocaine addiction, while Haile teaches certain polymorphisms of the DRD2 gene are associated with substance abuse and cocaine dependence, and the drug disulfiram has been shown to have a therapeutic effect for cocaine addiction, including subjects maintained on methadone or buprenorphine therapy. As mavoglurant is taught to be useful for treating cocaine addiction and dependence, one of ordinary skill in the art would have been motivated to have administered an effective amount of mavoglurant to reduce cocaine use in a subject with a cocaine use disorder, including a subject who administers cocaine by i.v., and a subject having a polymorphism of the DRD2 gene that is associated with cocaine dependence, with a reasonable expectation of success. Furthermore, as disulfiram is taught to also be effective for cocaine addiction, and subjects with a cocaine use disorder include subjects on methadone or buprenorphine therapy, it would have been prima facie obvious to have combined mavoglurant therapy in a subject with a cocaine use disorder comprising further administering disulfiram, or a subject on concurrent methadone or buprenorphine therapy, with a reasonable expectation of success. 


Objection to Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Page 29 of the specification contains the website link http://drugabuse.com/library/alcohol-abuse/. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Information Disclosure Statement
The IDS filed on 4/4/22 has been considered. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Claims 17-31 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627